Exhibit 10.5 EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (the “ Agreement ”), dated as of the15th day of October (the “ Effective Date ”), is made among Eagle Shipping International (USA)LLC, a Marshall Islands limited liability company (the “ Company ”), its parent Eagle Bulk Shipping Inc., a Marshall Islands corporation (the “ Parent ”) and Sophocles N. Zoullas (the “ Executive ”). WHEREAS, the Board of Directors of the Parent (the “ Board ”) has determined that it is in the best interests of the Company and the Parent for the Executive to continue to serve as the Chief Executive Officer of the Company and Chairman of the Board subject to the terms and conditions set forth in this Agreement; WHEREAS, the Executive desires to accept such continued service, subject to the terms and provisions of this Agreement. NOW, THEREFORE, in consideration of the premises and mutual covenants contained herein and for other good and valuable consideration, the receipt of which is mutually acknowledged, the Company, the Parent and the Executive agree as follows: 1. Employment Term . The Company hereby agrees to employ the Executive, and the Executive hereby agrees to be employed by the Company, subject to the terms and conditions of this Agreement, for a term (the “ Employment Term ”) commencing on the Effective Date and terminating on June 18, 2017 (the “ Initial Term ”) or upon an earlier Date of Termination, as defined in Section3(f) below; provided, however, that commencing on the expiration of the Initial Term and each anniversary thereafter, the Employment Term shall automatically be extended for one additional year unless, not later than90days prior to any such anniversary, either party hereto shall have notified the other party hereto that such extension shall not take effect. 2. Terms of Employment . (a) Position and Duties . (i)During the Employment Term, the Executive shall serve as the Chief Executive Officer of the Company, with such duties and responsibilities as are commensurate with such position, and shall report to the Board. In addition, during the Employment Term, the Executive shall serve as Chairman of the Board. The Executive’s principal location of employment shall be at the Company’s offices in New York, New York; provided, however, that the Executive may be required under reasonable business circumstances to engage in business travel in connection with performing his duties under this Agreement. (ii)During the Employment Term, the Executive shall devote substantially all of his business time and attention to the business and affairs of the Company and the Parent and use his reasonable best efforts to faithfully perform his duties and responsibilities; but notwithstanding the foregoing, nothing in this Agreement shall preclude the Executive (i) from engaging, consistent with his duties and responsibilities hereunder, in charitable, educational and community affairs, including serving on the board of directors of any charitable, educational or community organization, (ii) from managing his personal passive investments, (iii) upon approval of the Board, which approval shall not be unreasonably withheld, from serving as a director of another company; (iv) from engaging in activities approved by the Board; and (v) from managing his investment in Delphin Shipping LLC, provided that such management does not materially interfere with the Executive’s duties with the Company. The Executive agrees not to take personal advantage of any business opportunities relating to general shipping which may arise during the Executive’s employment hereunder which could reasonably be expected to be business opportunities that the Company or the Parent might pursue. The Executive further agrees to disclose all such opportunities, and the material facts attendant thereto, to the Board for consideration by the Company and the Parent. If within 15 business days of the Executive disclosing such business opportunities to the Board, the Board fails to adopt a resolution (and to provide a copy of same to the Executive) that it may pursue such business opportunity, the Company and the Parent will be deemed to have declined to pursue such opportunity, in which event the Executive shall be free to pursue it, provided that the Executive does not have any majority ownership interest or active day-to-day management role in any person or entity which becomes engaged in such business opportunity. (b) Compensation and Benefits . (i) Base Salary . During the Employment Term, the Executive shall receive an annualized base salary (“ Annual Base Salary ”) of not less than $850,000 payable pursuant to the Company’s normal payroll practices. During the Employment Term, the current Annual Base Salary shall be reviewed for increase at such time, and in the same manner as the salaries of senior officers of the Company are reviewed generally. (ii) Annual Bonus . For each calendar year of the Company completed during the Employment Term, the Executive shall be eligible to receive a discretionary cash bonus (“ Annual Bonus ”) as determined by the Compensation Committee of the Board (the “ Committee ”). The performance goals attributable to the Annual Bonus shall be set by the Committee following reasonable consultation with the Executive. The Annual Bonus shall be paid as soon as practicable following the determination of such bonus by the Committee and in no event later than the15th day of the third month following the end of the taxable year (of the Company or the Executive, whichever is later) for which the bonus is payable. During the calendar years of 2014 and 2015, the Executive will have a target Annual Bonus opportunity equal to 50% of Annual Base Salary and a maximum Annual Bonus opportunity equal to 75% of Annual Base Salary. (iii) Equity Compensation Plans . During the Employment Term, the Executive shall be eligible to receive equity-incentive compensation in the Parent to be awarded in the sole discretion of the Committee at levels commensurate with the benefits provided to other senior officers and with adjustments appropriate for his position as the Chief Executive Officer. All such equity-based awards shall be subject to the terms and conditions set forth in the applicable plan and agreements, and in all cases shall be as determined by the Committee. - 2 - (iv) Initial Equity Grants . Effective as of the Effective Date, the Company shall grant Executive540,540 shares of restricted stock, an option to purchase 675,676 shares of common stock at an exercise price of $18, and an option to purchase 810,811 shares of common stock at an exercise price of $25.25 under the Company’s2014 Equity Incentive Plan (the “ Equity Incentive Plan ”), each vesting ratably over a four year period, 25% on each anniversary of the date of grant, in accordance with and subject to the terms and conditions set forth in the Equity Incentive Plan and the award agreements substantially in the forms attached hereto as ExhibitB. The Executive shall also receive not less than 60% of the total compensation to be awarded under the Equity Incentive Plan. (v) Benefits . During the Employment Term, the Company shall provide the Executive with participation in such benefit plans and fringe benefits as it provides generally to similarly situated senior executives, all in accordance with the eligibility provisions of such plans and benefits. (vi) Expense Reimbursement . During the Employment Term, the Executive shall, upon submission of adequate documentary evidence reasonably satisfactory to the Company, be entitled to reimbursement of reasonable and necessary out-of-pocket expenses incurred in the performance of his duties hereunder on behalf of the Company, subject to, and consistent with, the Company’s policies for expense payment and reimbursement, in effect from time to time. All expenses reimbursable pursuant to this Agreement shall be reimbursed by the end of the calendar year following the year in which the expenses were incurred. (vii) Vacation . During the Employment Term, the Executive shall be eligible for paid vacation in accordance with the policies of the Company as may be in effect from time to time for senior officers generally; provided, however, that during each full calendar year of the Employment Term, Executive shall be entitled to at least four (4)weeks of paid vacation, prorated for each partial calendar year of the Employment Term. (viii) Life Insurance . The Company shall continue to provide the Executive with a life insurance policy during the Employment Term of this Agreement, as determined by mutual agreement of the Company and the Executive. 3. Termination of Employment . (a) Death or Disability . The Executive’s employment shall terminate automatically upon the Executive’s death during the Employment Term. If the Company determines in good faith that the Disability of the Executive has occurred during the Employment Term (pursuant to the definition of Disability set forth below), it may provide the Executive with a Notice of Termination. In such event, the Executive’s employment with the Company shall terminate effective on the30th day after receipt of such notice by the Executive (the “ Disability Effective Date ”); provided, that, within the30-day period after such receipt, the Executive shall not have returned to full time performance of the Executive’s duties. For purposes of this Agreement, “ Disability ” shall mean the inability of the Executive to perform his duties with the Company on a full-time basis for180 consecutive days or for180 intermittent days in any one-year period as a result of incapacity due to mental or physical illness which is determined to be total and permanent by a licensed physician selected by the Company or its insurers and reasonably acceptable to the Executive or the Executive’s legal representative. If the parties cannot agree on a licensed physician, each party shall select a licensed physician and the two physicians shall select a third who shall be the approved licensed physician for this purpose. - 3 - (b) Cause . The Company may terminate the Executive’s employment during the Employment Term either with or without Cause by providing a Notice of Termination to the Executive, provided that if such termination is with Cause, such Notice of Termination may be provided to the Executive at any time following the adoption of a written resolution by the Board (which shall require an affirmative vote of not less than a majority of the Board (not including the Executive)) that there is “Cause” for such termination. For purposes of this Agreement, “ Cause ” shall mean: (i)the Executive’s continuing refusal to perform his duties or to follow a lawful direction of the Board; (ii)the Executive’s intentional act or acts of dishonesty which Executive intended to result in his personal, more-than-immaterial enrichment; (iii)the Executive’s documented willful malfeasance or willful misconduct in connection with his employment or Executive’s willful and deliberate insubordination; or (iv)the Executive is convicted of a felony or the Executive enters a plea of nolo contendere to a felony. (c) The Executive’s employment may be terminated by the Executive for Good Reason if (x)an event or circumstance set forth in the clauses of this Section3(c) occurs and the Executive provides the Company with written notice within90days after the Executive has knowledge of the occurrence or existence of the event or circumstance (the notice must specifically identify the event or circumstance that the Executive believes constitutes Good Reason), (y)the Company fails to correct the event or circumstance within30days after the receipt of the notice, and (z)the Executive resigns within60days after the date of delivery of the notice referred to in clause(x) above (after the expiration of the 30 day cure period in clause(y) above). “ Good Reason ” means, in the absence of the Executive’s written consent, any of the following: (i)a material diminution by the Company in the Executive’s Base Salary; (ii)a material diminution by the Company in the Executive’s Annual Bonus; - 4 - (iii)a material diminution in the Executive’s authority, duties, or responsibilities; provided, that, the Executive’s removal as Chairman of the Board shall not be deemed Good Reason; provided further, however, that the Executive’s removal from membership on the Board shall constitute Good Reason (unless such removal is as a result of death, Disability, termination of the Executive’s employment for Cause or at the request of the Executive, other than at the request of the Executive for Good Reason); (iv)a requirement that the Executive report to a corporate officer or employee instead of reporting directly to the Board; (v)a material diminution in the budget over which the Executive retains authority; (vi)a material change in the geographic location at which the Executive must perform the services; or (vii)any other action or inaction that constitutes a material breach of the terms of the Executive’s Agreement. (d) Voluntary Termination . The Executive may voluntarily terminate his employment without Good Reason and such termination shall not be deemed to be a breach of this Agreement. (e) Notice of Termination . Any termination by the Company for Cause, without Cause or for Disability, or by the Executive for Good Reason or without Good Reason, shall be communicated by Notice of Termination to the other party hereto given in accordance with Section10(b) of this Agreement. For purposes of this Agreement, a “ Notice of Termination ” means a written notice which (i)indicates the specific termination provision in this Agreement relied upon, where applicable, (ii)to the extent applicable, sets forth in reasonable detail the facts and circumstances claimed to provide a basis for termination of the Executive’s employment under the provision so indicated and (iii)sets forth the applicable Date of Termination as provided below. The failure by the Executive or the Company to set forth in the Notice of Termination any fact or circumstance which contributes to a showing of Good Reason or Cause shall not waive any right of the Executive or the Company, respectively, hereunder or preclude the Executive or the Company, respectively, from asserting such fact or circumstance in enforcing the Executive’s or the Company’s rights hereunder. (f) Date of Termination
